Citation Nr: 1017226	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  03-37 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for cecal perforation, status post ilieocectomy, ventral 
hernia, left peroneal nerve palsy and renal failure due to 
Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 
1956 to May 1960, with reportedly additional service in the 
reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision of the VA Regional Office (RO) 
in Los Angeles, California.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing, the Veteran clarified 
that he is not requesting § 1151 compensation for pneumonia 
or lymphoma since his pneumonia was merely acute, not 
chronic, and since he does not have a diagnosis of lymphoma.  
So he withdrew these components of his claim, meaning no 
remaining dispute or controversy.  38 C.F.R. § 20.204 (2009).

The Board is otherwise remanding this § 1151 claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


REMAND

Before addressing this claim, the Board finds that additional 
clarification and development is required.

First, questions remain over whether the RO already has 
granted this § 1151 claim in February 2006 or thereabouts - 
which, if true, would render this appeal moot as there would 
be no remaining dispute or controversy.  In that event, the 
Board would have to dismiss this appeal for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2009).



Further concerning this, the Veteran apparently settled a 
tort claim in April 2001 or thereabouts when his private 
attorney was able to obtain a financial settlement from VA 
for negligence involving the medical treatment in question.

While conducting the week of Travel Board hearings in 
September 2009, this presiding judge tried to obtain 
clarification of whether there is still a pending appeal for 
§ 1151 compensation since the Veteran had indicated the terms 
of that tort settlement did not preclude him from later 
filing this § 1151 claim, although, as mentioned, it since 
also may have been granted.

Before expending further efforts in deciding this appeal, the 
Board needs to know what exactly came of that tort settlement 
and whether the RO has indeed since granted the § 1151 claim 
as a consequence.

Assuming there is still a pending appeal for § 1151 
compensation, there apparently are outstanding VA treatment 
records that need to be obtained and associated with the 
claims file for consideration.  The Veteran's treatment 
records from the local West Los Angeles VA Medical Center 
(VAMC) are dated up to March 1999, although the August 2002 
VA examiner reviewed records through February 2002.  So this 
indicates some of the records the VA examiner reviewed are 
not in the claims file.  There are sporadic treatment records 
from the VA Greater Los Angeles Healthcare System (HCS), 
Sepulveda Ambulatory Care Center (ACC) in November 2002, 
August and December 2003, and more recently from 
February to March 2009.  The Veteran testified during his 
hearing that he continues to receive VA treatment at the 
Sepulveda center, West Los Angeles VAMC, and at another 
facility called Mason Gap.  His appeal has been ongoing for 
many years, and these additional medical records might shed 
light on the merits of his claim.  Hence, at minimum, VA 
needs to obtain all of his relevant treatment records from 
the VA Greater Los Angeles HCS, including those dated since 
March 1999 that have not been associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§  
3.159(c)(2), (c)(3) (2009).

On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran also must be apprised of the 
latter situation, if it arises.  

Attempts also need to be made to obtain any outstanding 
private treatment records, particularly those at Kaiser 
Permanente.  The Veteran submitted private treatment records 
from Kaiser Permanente, dated in November 1996 and December 
2003.  VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If after 
making such reasonable efforts VA is unable to obtain all of 
the relevant records sought, VA must so notify the claimant.  
Id.  This notice must identify the records not obtained, 
explain the efforts made to obtain them, and describe any 
further action VA will take on the claim.  Id.  VA regulation 
clarifies that "reasonable efforts" will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1) (2009).  Based on the evidence and correspondence 
in the file, it is simply unclear whether the RO 
has attempted to ascertain if further treatment records from 
Kaiser exist, and if so, obtain them.  So attempts also must 
be made to obtain any other treatment records before deciding 
this appeal, to comply with the duty to assist.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Lastly, the Veteran must be sent appropriate Veterans Claims 
Assistance Act of 2000 (VCAA) notice specific to 
substantiating the elements of a claim for § 1151 
compensation.  Indeed, it does not appear he has received the 
required notice of the VCAA even in a more general sense.  VA 
failed to comply with its duty to notify under the VCAA, 
specifically as codified at 38 U.S.C.A. § 5103(a), since VA 
did not apprise him of the portion of evidence supporting his 
claim that he must submit and the portion VA will obtain for 
him.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the RO to clarify whether it 
already granted this § 1151 claim at 
issue in February 2006 or thereabouts, 
including consistent with, although not 
necessarily a consequence of, a prior 
tort settlement in April 2001 concerning 
the VA treatment in question.

Also ask the Veteran to submit any 
documents he may have, either concerning 
that prior tort settlement in April 2001 
or thereabouts or the possible more 
recent granting of his § 1151 claim in 
February 2006 or thereabouts.

2.  Send the Veteran a VCAA notice to 
comply with 38 U.S.C.A. § 5103(a) 
apprising him of the information and 
medical or lay evidence not of record (1) 
that is necessary to substantiate his 
§ 1151 claim; (2) that VA will obtain and 
assist him in obtaining; and (3) that he 
is expected to provide.  See also 
38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
and Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

3.  As well, ask the Veteran to complete 
and return the necessary authorizations 
(VA Form 21-4142) for VA to obtain any 
outstanding medical treatment records 
from Kaiser Permanente and any other 
private treatment provider with medical 
records pertinent to his claim.  Ask that 
he assist in obtaining these additional 
records by providing the relevant dates 
of treatment, names of the treating 
physicians, phone numbers and addresses, 
or by himself providing these treatment 
records if, for example, he has them in 
his personal possession.  If he provides 
a completed release form authorizing VA 
to obtain these confidential treatment 
records, then attempt to obtain them with 
at least one follow-up request if no 
reply is received.  See 38 C.F.R. § 
3.159(c)(1) (2009).

4.  Also ask the Veteran to assist in the 
search for his relevant VA treatment 
records by specifying dates, locations, 
and providers of treatments at VA 
facilities since March 1999.  After 
allowing an appropriate time for 
response, contact the VA Greater Los 
Angeles Healthcare System (HCS) to obtain 
all of his relevant treatment records, 
especially any outstanding records not 
already associated with the claims file 
dated since March 1999.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, this must 
be documented in the claims file and the 
Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

5.  Then, assuming there is still a 
pending § 1151 claim, readjudicate this 
claim in light of any additional 
evidence.  If this claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
concerning this claim and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


